Citation Nr: 0001938	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  94-33 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected patellofemoral joint pain and osteochondritis 
dessicans of the left knee, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased evaluation for service-
connected patellofemoral joint pain and osteochondritis 
dessicans of the right knee, currently evaluated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, private 
attorney


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1987 to July 
1989.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 1992 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which increased ratings were denied 
for service-connected right and left knee osteochondritis, 
respectively evaluated as 10 percent disabling.  

In March 1996, increased evaluations of 20 percent disabling 
were granted for each knee.  The veteran has indicated his 
continued disagreement with the assigned evaluations.  

In a decision dated March 23, 1998, the Board denied the 
veteran's claim for evaluations in excess of 20 percent 
disabling for his service-connected knee disabilities.  The 
veteran appealed the Board's decision to the United States 
Court of Veterans Appeals (hereinafter "the Court").  In 
February 1999, the Court vacated the Board's March 1998 
decision, and a Motion for Remand was granted.  This case was 
thereafter returned to the Board for further evidentiary 
development, readjudication and disposition in accordance 
with the terms of the joint motion. 

The Board notes that during the pendency of this appeal, the 
veteran relocated to Texas.  As the following Remand requires 
further evidentiary development, including a new VA 
examination, it appears that it will be necessary to arrange 
for transfer of the veteran's claims folder to the 
appropriate Regional Office.  


REMAND

In light of the terms of the joint motion and based on review 
of the evidence in the claims folder, the Board has 
determined that this claim should be returned to the RO for 
further evidentiary development.  Specifically, in 
correspondence received after the date of the Board's initial 
decision in March 1998, the veteran indicated that he 
underwent right knee surgery in May 1998 (the operative 
reports associated therewith are of record) and that he had 
been seen at the Jackson VAMC for additional treatment in 
December 1997 and March 1998.  The records pertaining to this 
additional treatment have not yet been associated with the 
claims folder, and further, the record shows that there may 
be a gap in the available VA treatment records for a period 
between 1994 and 1997.  On Remand, therefore, the RO will 
have the opportunity to obtain any additional VA and private 
treatment records in order to obtain a true picture of the 
current nature and severity of the service-connected knee 
disabilities.  

In addition, the Board notes that the assignment of separate, 
additional disability evaluations may be warranted for the 
veteran's knee disabilities under Diagnostic Code 5003 and 
VAOPGCPREC 9-98 (1998), and decisions of the Court in Hicks 
v. Brown, 8 Vet.App. 417, 420 (1995), and DeLuca v. Brown, 8 
Vet.App. 202-206-07 (1995).  Specifically, if a claimant has 
a disability rating under Diagnostic Code 5257 for 
instability of the knee and there is also x-ray evidence of 
arthritis and limitation of motion severe enough to warrant a 
zero-percent rating under Diagnostic Code 5260 or Diagnostic 
Code 5261, a separate rating is available under Diagnostic 
Code 5003 or Diagnostic Code 5010.  See VAOPGCPREC 9-98 
(August 14, 1998); see also VAOPGCPREC 23-97 (July 1, 1997).  
Furthermore, a separate compensable rating may be warranted 
on the basis of the Court's holding in Lichtenfels v. 
Derwinski, 1 Vet.App.484, 488 (1991), when considering the 
criteria provided by Diagnostic Code 5003 in conjunction with 
the provisions of 38 C.F.R. § 4.59 (1999).  

On remand, therefore, the RO will have the opportunity to 
consider (in the first instance) whether separate ratings are 
warranted for the veteran's service-connected knee 
disabilities based on the presence of arthritis and in light 
of the above-noted provisions.  In addition, the RO will 
undertake an additional review as to whether or not increased 
evaluations are warranted for the veteran's service-connected 
knee disabilities under Diagnostic Code 5257, on the basis of 
new evidence received from treatment reports and a new VA 
orthopedic examination. 

Accordingly, these claims are REMANDED for the following 
actions:

1.  The RO should contact the veteran and 
ask that he provide information regarding 
the dates and location for any treatment 
he has received for his knees from 1994 
to the present time, to include both VA 
and private sources.  Utilizing the 
information provided by the veteran, the 
RO should contact all named caregivers 
and facilities in order to request copies 
of the veteran's treatment records for 
the specified period, apart from those 
records which have already been 
associated with the claims folder.  In 
particular, the RO should request copies 
of the veteran's treatment records from 
the Jackson, Mississippi, VAMC, from 1994 
to the present time, in addition to 
requesting records from all other sources 
noted by the veteran.  All correspondence 
generated with regard to the requests for 
additional records should be associated 
with the claims folder.  

2.  Upon completion of the foregoing, the 
RO should schedule the veteran for a VA 
orthopedic examination in order to 
determine the nature and severity of his 
service-connected knee disabilities as 
currently manifested.  All appropriate 
tests deemed necessary should be 
conducted, to include x-rays of each 
knee, and objective findings should be 
noted in detail, to include discussion of 
post-operative knee residuals.  The 
examiner should specifically indicate the 
degree of limitation of motion in each 
knee, and any limitation of motion must 
be confirmed by clinical findings such as 
swelling, muscle spasm, or satisfactory 
evidence of painful motion.  The 
inability to perform the normal working 
movements of the body with normal 
excursion, strength, speed, coordination 
and endurance should be described, and 
the degree of functional loss due to pain 
should also be indicated. 38 C.F.R. § 
4.40 (1999).  The examiner should 
indicate whether there is more or less 
movement than normal, weakened movement, 
excess fatigability, incoordination, pain 
on movement, swelling, deformity, atrophy 
of disuse, or loss of strength as a 
result of the knee disabilities.  38 
C.F.R. § 4.45 (1999).  

In addition, the degree of lateral 
instability or recurrent subluxation of 
each knee should be fully described and 
discussed, to include objective findings 
with regard to the knee ligaments.  The 
examiner should provide an opinion as to 
the degree of subluxation or instability, 
whether slight, moderate, or severe.  See 
Diagnostic Code 5257, 38 C.F.R. § 4.71(a) 
(1999).  The examiner should also discuss 
objective findings and subjective 
complaints which relate to the presence 
of arthritis in knees, with incorporation 
of any findings shown by x-ray.  

In addition, the examiner should 
specifically describe and evaluate any 
atrophy which is found, and the 
relationship of such atrophy to the 
veteran's knee disabilities should be 
noted.  

The entire claims folder must be reviewed 
prior to the examination, and to that 
end, a copy of this Remand and the claims 
folder should be provided to the 
examiner.  If the examiner is unable to 
provide the requested information or 
opinions, the reasons therefor should be 
discussed.  A complete rationale for all 
opinions expressed must be provided.

3.  Thereafter, the RO should review the 
claims folder in order to ensure that the 
specified evidentiary development has 
been completed to the extent possible.  
If any development remains incomplete, 
appropriate corrective measures should be 
taken.  If the report of the VA examiner 
does not contain all of the requested 
findings, test reports, or opinions, it 
should be returned for completion.  

4.  Upon finding that the required 
development has been completed to the 
fullest extent possible, the RO should 
review the appellant's claims based on 
all of the evidence which is now of 
record, in order to determine whether a 
favorable outcome is now warranted.  The 
RO should adjudicate the issues of 
whether an increased evaluation is 
warranted for the veteran's knee 
disabilities, to include discussion of 
the propriety of assigning separate 
evaluations for those knee disabilities 
under Diagnostic Code 5003.  Review of 
the veteran's claims should be undertaken 
with consideration of 38 C.F.R. §§ 4.40, 
4.45, 4.59, and the Court's holdings in 
DeLuca, Hicks, and Lichtenfels, supra.  
If the decisions remain adverse, the RO 
should provide the appellant and his 
representative with a Supplemental 
Statement of the Case, along with an 
adequate period of time within which to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further action, as appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this Remand is to conduct further evidentiary 
development.  The Board intimates no opinion as to the 
ultimate outcome of the claims on appeal.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




